
	

113 S1472 IS: Strengthening Congressional Oversight of Regulatory actions for Efficiency
U.S. Senate
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1472
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2013
			Ms. Klobuchar (for
			 herself and Ms. Collins) introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Budget
		
		A BILL
		To create a division within the Congressional Budget
		  Office that would perform regulatory analysis. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Congressional
			 Oversight of Regulatory actions for Efficiency.
		2.Regulatory
			 analysis by CBOTitle II of
			 the Congressional Budget Act of 1974 is amended by inserting at the end the
			 following:
			
				204.Regulatory analysis division(a)In
				generalThe Director shall
				establish and maintain a separate Regulatory Analysis Division (referred to in
				this section as the ‘division’) within the Office that shall be responsible for
				assessing the impact of Federal rules and regulations.
					(b)AnalysisThe
				responsibilities of the division shall include—
						(1)an analysis,
				during the public comment period upon the proposal of a rule, of the
				prospective economic impact of economically significant rules having an annual
				effect on the economy of $100,000,000 or more or adversely affect in a material
				way the economy, a sector of the economy, productivity, competition, jobs, the
				environment, public health or safety, or State, local, or tribal governments or
				communities; and
						(2)analysis of
				economically significant regulations that have been in effect for 5 years,
				including an analysis of costs and benefits to determine if the regulation is
				meeting the stated goals the regulation was intended to provide.
						(c)Authorization
				for appropriationThere are authorized to be appropriated such
				sums as are necessary for the division to carry out its
				duties.
					.
		
